ALD-230                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3988
                                       ___________

                                  ALONZO HODGES,
                                            Appellant

                                             v.

      SHELLY MANKEY, Unit Manager; SUPERINTENDENT FAYETTE SCI;
          JOSEPH TREMPUS, Intelligence Captain; DORINA VARNER,
             Chief Secretary's Office of Inmate Grievances & Appeals
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-13-cv-01600)
                     Magistrate Judge: Honorable Maureen P. Kelly
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 21, 2016

             Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                               (Opinion filed June 2, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Alonzo Hodges (“Hodges”) appeals from the judgment of the

United States District Court for the Western District of Pennsylvania in his civil rights

case.1 As the appeal does not present a substantial question, we will summarily affirm

the order of the District Court.

                                             I.

       Hodges is a Pennsylvania state prisoner currently housed at SCI-Albion and

formerly housed at SCI-Fayette. He was transferred from SCI-Fayette because he

obtained a staff member’s confidential information, and filed a lawsuit alleging that: (1)

the transfer was retaliatory and violated his First Amendment rights; (2) a search of his

cell violated his Fifth Amendment rights; and (3) the transfer and resulting loss of pay

violated his Fourteenth Amendment due process rights. He named Superintendent

Coleman (“Coleman”) and Shelly Mankey (“Mankey”) as defendants. 2 The parties filed

summary judgment motions, and the District Court denied Hodges’ motion and granted

the defendants’ motion, holding that Hodges had not pointed to facts showing that

Coleman and Mankey were personally involved in his transfer. Hodges timely appealed.

                                             II.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331, and we have

jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over the District




1
  The parties consented to have the case heard by Magistrate Judge Kelly. See 28 U.S.C.
636(c)(1).
2
  Two other defendants were previously dismissed from the case with prejudice.
                                             2
Court’s order granting summary judgment, 3 see Wiest v. Tyco Elecs. Corp., 812 F.3d

319, 327-28 (3d Cir. 2016), and over the District Court’s denial of summary judgment,

see Transportes Ferroes de Venezuela II CA v. NKK Corp., 239 F.3d 555, 560 (3d Cir.

2001). A district court may grant summary judgment only when the record “shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). When making this analysis, a district court

must credit the evidence of the non-moving party, and draw all justifiable inferences in

the non-movant’s favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

A mere “scintilla of evidence in support of the [non-moving party]’s position will be

insufficient” to create a genuine issue of fact. Id. at 252. The non-moving party must

point to specific factual evidence to show a genuine dispute over a material fact. See

Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 218 (3d Cir. 2015).

       The District Court correctly decided that Hodges had failed to point to facts

showing that Coleman and Mankey were personally involved in his transfer. Defendants

in civil rights actions “must have personal involvement in the alleged wrongs”; any

liability cannot be based only on respondeat superior. 4 Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988). A plaintiff may demonstrate defendants’ personal

involvement by describing their participation in, or their knowledge of and acquiescence

in, the wrongful conduct. See Chavarriaga, 806 F.3d at 222. While knowledge may be

3
  We may summarily affirm a decision of the District Court if the appeal does not raise a
substantial issue. 3d Cir. LAR 27.4; I.O.P. 10.6.
4
  “A superior is responsible for any acts of omission or commission by a person of less
responsibility to him.” Respondeat Superior, The Law Dictionary (Apr. 14, 2016, 2:16
P.M.), http://thelawdictionary.org/respondeat-superior/.
                                             3
inferred from a case’s circumstances, it must be actual, not constructive, and a plaintiff

must describe “‘specific conduct by state officials which violates some constitutional

right.’” Id. (quotation omitted).

       Here, the District Court noted that “[t]he documents to which [Hodges] cites do

not support his claim of Defendant Mankey’s involvement in [Hodges]’s transfer[,]” and

that Mankey’s name did not appear in those documents. Dkt. # 69 at 5. The District

Court also noted that Mankey appears to have been the staff member whom Hodges

obtained information about, and that he was transferred for that reason. Hodges argues

before us that because the basis for his transfer was that he obtained confidential

documents about Mankey and put her in jeopardy, that necessarily demonstrates her

involvement. This argument is unavailing because it confuses personal involvement with

personal information. Even viewing the record in the most favorable light to Hodges, the

record does not include sufficient evidence to raise a genuine dispute about Mankey’s

personal involvement in his transfer. See Chavarriaga, 806 F.3d at 222.

       In addition, the District Court determined that “[Hodges] has not made any

showing as to what the specific action was and when it was taken,” and that he did not

point to any evidence to show that Coleman had either directed that the transfer occur or

that he had actual knowledge of and acquiesced to the transfer. Hodges argues before us

that “[t]he question remains that Coleman could still have given orders for the deputy to

sign for my transfer[,]” but he presented no evidence – and the record is devoid of

evidence – to show either scenario. The defendants provided an affidavit from Coleman

stating that he was not present when prison officials decided to transfer Hodges, and that

                                              4
the deputy superintendent, as his designee, approved the transfer. Even viewing the

record in the most favorable light to Hodges, the evidence does not raise a genuine

dispute about Coleman’s personal involvement in his transfer. See Chavarriaga, 806 F.3d

at 222.

          Finally, the District Court did not explicitly discuss Hodges’ two other claims, but

implicitly decided them in granting the defendants’ motion for summary judgment in its

entirety. Hodges’ “Fifth Amendment” claim is properly considered under the Fourth

Amendment, which governs searches and seizures. See Hudson v. Palmer, 468 U.S. 517,

522-23 (1984). As a matter of law, prisoners do not have legitimate expectations of

privacy in their cells giving rise to a Fourth Amendment claim against unreasonable

searches and seizures. Id. at 525-26; United States v. Donahue, 764 F.3d 293, 299 (3d

Cir. 2014). This claim is accordingly meritless. Hodges First Amendment claim also

fails because the evidence does not show his grievance filings were a substantial or

motivating factor in the decision to transfer him.

          Ultimately, Hodges did not point to any facts actually raising a genuine issue of

fact regarding the defendants’ personal involvement. Accordingly, the defendants were

entitled to summary judgment. For the reasons stated above, we will summarily affirm

the District Court’s decision.




                                                5